Citation Nr: 0534101	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for an eye disorder.  

4.  Entitlement to service connection for diabetes mellitus, 
asserted to be secondary to in-service exposure to 
herbicides.  

5.  Entitlement to service connection for prostate cancer, 
asserted to be secondary to in-service exposure to 
herbicides.  

6.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1966 
to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  Specifically, in that decision, the 
RO denied the issues of entitlement to service connection for 
hypertension; a bilateral knee disability; an eye disorder; 
diabetes mellitus, asserted to be secondary to in-service 
exposure to herbicides; prostate cancer, asserted to be 
secondary to in-service exposure to herbicides; and 
post-traumatic stress disorder (PTSD).  

At the personal hearing conducted at the RO before the 
undersigned Veterans Law Judge in May 2005, the veteran 
asserted that both his hypertension as well as his eye 
disorder are the result of his diabetes mellitus.  Hearing 
transcript (T.) at 4-5, 13-14.  A complete and thorough 
review of the claims folder indicates that the issues of 
entitlement to service connection for hypertension and 
diabetes mellitus, on a secondary basis, have not been 
adjudicated by the RO.  These claims, which are not 
inextricably intertwined with the current appeal, are, 
therefore, referred to the RO for appropriate action.  

The issues of entitlement to service connection for a 
bilateral knee disability; an eye disorder; diabetes 
mellitus, asserted to be secondary to in-service exposure to 
herbicides; prostate cancer, asserted to be secondary to 
in-service exposure to herbicides; and PTSD will be addressed 
in the REMAND portion of the decision below and are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran did not exhibit hypertension in service or 
within one year after discharge from service, and 
hypertension is not otherwise associated with his active 
duty.  


CONCLUSION OF LAW

Hypertension was not incurred, or aggravated, in service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in November 2002 in the present case, the 
RO informed the veteran of the type of evidence necessary to 
support his claim for service connection for hypertension.  
In addition, the RO notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  Also, the RO discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
VA notified the veteran of his opportunity to submit "any 
additional evidence . . . [that he] would like . . . 
consider[ed] with . . . [regard to his] claim."  Thus, he 
may be considered advised to submit all pertinent evidence in 
his possession.  

Additionally, the March 2003 rating decision, the November 
2003 statement of the case (SOC), and the November 2003 
supplemental statement of the case (SSOC) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his service connection claim.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This requirement was 
met in the present case, where the veteran filed his service 
connection claim in January 2002 and the RO provided 
sufficient VCAA notice to the veteran in November 2002 and 
then initially adjudicated the issue of entitlement to 
service connection for hypertension in March 2003.  

Further review of the claims folder indicates that the 
veteran has been accorded multiple pertinent VA examinations 
during the current appeal.  Additionally, all relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  In this 
regard, the Board acknowledges that, in a statement received 
at the RO in April 2002, the veteran noted that he had 
received all of his treatment at the VA Hospital (VAH) in 
Boston, Massachusetts and at the VA Medical Center (VAMC) in 
West Roxbury, Massachusetts since 1970.  Further, the only 
records of medical care received by the veteran at these 
facilities, which have been obtained and associated with his 
claims folder, are dated from December 1990 to December 2001.  
No earlier records of treatment from these medical facilities 
are included in the veteran's claims folder.  Importantly, 
however, at the personal hearing conducted at the RO before 
the undersigned Veterans Law Judge in May 2005, the veteran 
testified that he was first diagnosed with hypertension only 
seven or eight years ago.  T. at 4.  Also, at no time during 
the current appeal has the veteran specifically asserted that 
he received treatment for hypertension prior to December 1990 
(the earliest date for which medical records are included in 
his claims folder).  Consequently, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the issue addressed in this decision.  
Accordingly, the Board will proceed to adjudicate the 
veteran's service connection claim based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

The veteran has perfected a timely appeal with respect to his 
claim for service connection for hypertension on a direct 
basis.  He has not provided specific arguments with regard to 
this issue, except to assert (as he did in the substantive 
appeal which was received at the RO in January 2004) that 
service connection for this disability is also warranted on a 
presumptive basis.  See, 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  In this regard, the 
Board notes that the service medical records are negative for 
complaints of, treatment for, or findings of hypertension.  
In fact, at the separation examination conducted in August 
1968, the veteran denied ever having experienced high or low 
blood pressure.  Further, at that evaluation, he was found to 
have a blood pressure reading of 110/64 in the sitting 
position.  

Additionally, according to relevant post-service medical 
records, a VA outpatient treatment record dated in November 
1992 includes a notation that the veteran had a three-year 
history of hypertension (which was well-controlled at the 
time of the evaluation in November 1992).  Also, a VA 
outpatient treatment record dated in December 1992 includes a 
notation that the veteran had had hypertension for the past 
five years.  Subsequent VA medical records reflect treatment 
for, and evaluation of, hypertension through September 2003.  

Significantly, the claims folder contains no competent 
evidence supporting a finding of the existence of the 
veteran's hypertension during his active military duty.  
Specifically, as the Board has discussed in this decision, 
the service medical records are negative for complaints of, 
treatment for, or findings of, hypertension.  In fact, the 
August 1968 retirement examination included a finding (at 
that time) of a blood pressure reading of 110/64 in the 
sitting position as well as the veteran's denial of any prior 
episodes of elevated blood pressure readings.  

Additionally, the first competent evidence of hypertension is 
dated no earlier than 1987, almost 20 years after the 
veteran's discharge from active military duty.  As the Board 
has previously noted in this decision, a November 1992 VA 
outpatient treatment record notes that the veteran had a 
three-year history of hypertension, and a December 1992 VA 
outpatient treatment record notes that the veteran had had 
hypertension for the past five years.  Clearly, this disorder 
was not exhibited within one year of separation from such 
service.  

Moreover, the currently hypertension has not been found to be 
otherwise related to the veteran's active service.  In this 
regard, the Board reiterates that a thorough review of the 
competent evidence of record notes that the veteran was 
diagnosed with hypertension no earlier than almost 20 years 
after his retirement from active military duty.  Clearly, 
there has been no continuity of symptoms exhibited from 
service to the initial post-service findings of pertinent 
disability.  In addition, the claims folder contains no 
competent evidence associating the veteran's currently 
diagnosed hypertension with his active military duty.  

Consequently, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  The doctrine of reasonable 
doubt is, therefore, not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

The issue of entitlement to service connection for 
hypertension is denied.  


REMAND

In a statement received at the RO in April 2002, the veteran 
noted that he receives all of his treatment at the VAH in 
Boston, Massachusetts and at the VAMC in Roxbury, 
Massachusetts and has done so since 1970.  However, the only 
records of medical care received by the veteran at these 
facilities, which have been obtained and associated with his 
claims folder, are dated from December 1990 to December 2001.  
No earlier, or more recent, records of treatment from these 
medical facilities are included in the veteran's claims 
folder.  On remand, therefore, an attempt should be made to 
procure, and to associate with the veteran's claims folder, 
copies of records of pertinent treatment that the veteran may 
have received at the Boston VAH and at the Roxbury VAMC 
between January 1970 and December 1990 and since December 
2001.  

An attempt to obtain any such VA medical records which may be 
available is necessary for the claims remaining on appeal.  
For instance, with regard to the veteran's claim for service 
connection for a bilateral knee disability in particular, the 
Board notes that, at the May 2005 personal hearing, the 
veteran testified that he injured his knees when a truck in 
which he was riding overturned during his service in Korea.  
T. at 5-7.  Although the veteran initially testified at the 
hearing that he first sought knee treatment in 1994, he later 
stated that, between his separation from service in September 
1968 and 1994, he did receive VA treatment for his knees.  
T. at 6-7.  

With regard to the veteran's claim for service connection for 
an eye disorder, the Board notes that, at the enlistment 
examination conducted in August 1966, the veteran reported 
that he had previously undergone an eye operation.  A 
physical examination conducted at the enlistment examination 
demonstrated refractive error.  The separation examination 
conducted in August 1968 reflected refractive error and also 
indicated that the veteran was color blind.  

A VA eye examination recently conducted in December 2002 
demonstrated moderate blepharitis and corneal epitheal-based 
membrane dystrophy.  Although the examiner stated that, in a 
diabetic patient, dystrophy of the epithelial basement 
membrane may lead to recurrent corneal erosion and an 
increased risk for corneal infection, the examiner did not 
provide an opinion as to the etiology of the veteran's 
blepharitis.  In addition, the examiner did not address the 
veteran's pre-service, and in-service, eye symptomatology.  
See, 38 U.S.C.A. § 1153 (West 2002) and 38 C.F.R. § 3.306 
(2005) (which stipulate that a pre-existing injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease).  
On remand, therefore, the veteran should be given the 
opportunity to report for a pertinent VA examination to 
determine the specific etiology of any current eye pathology 
that he may have.  

With regard to the veteran's claims for service connection 
for diabetes mellitus and for prostate cancer, the veteran 
has asserted throughout the current appeal that his military 
service in Korea resulted in his exposure to herbicides and 
that this exposure in turn caused him to develop these 
disorders.  Medical records contained in the claims folder 
reflect an onset of diabetes mellitus in 2001.  Additionally, 
relevant post-service medical indicate that, due to incidents 
of elevated PSA levels, the veteran underwent multiple 
prostate biopsies between January 1998 and January 2002 which 
reflected prostatic intraepithelial neoplasia but were 
negative for prostate cancer.  However, later in 2002, the 
veteran was diagnosed with prostate cancer, according to the 
report of the VA diabetes mellitus examination conducted in 
December 2002.  

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  These diseases include chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (including cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  The term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See, 38 C.F.R. § 3.309(e), Note 2 (2005).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Service in Vietnam includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313(a) (2005).  

Moreover, according to information shared by the United 
States Department of Defense (DOD) with VA, Agent Orange was 
used along the demilitarized zone (DMZ) in Korea between 
April 1968 and July 1969.  According to DOD data, fields of 
fire between the front line defensive positions and the south 
barrier fence were defoliated.  The size of the treated area 
was a strip of lane 151 miles long and up to 350 yards wide 
from the fence to the north of the "civilian control line."  
Information received by VA from the DOD does not indicate 
that herbicide was sprayed in the DMZ itself.  

The veteran's DD Form 214, Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD 214) does not provide the 
exact dates of the veteran's service in Korea.  Furthermore, 
this service personnel record indicates that, at the time of 
the veteran's discharge from service, he had been assigned to 
Battery A, 2nd Battalion Hawk, 71st Artillery.  This military 
unit is not one of those units which had been rotated to the 
area of the DMZ during the time when Agent Orange had been 
used in that area.  

In this regard, the Board notes that, at the May 2005 
personal hearing, the veteran testified that, during his 
service in Korea, he had been assigned to an area near the 
DMZ between the middle of 1967 to September 1968.  T. at 6, 
10-12.  In addition, he testified that, during his service in 
Korea, he had been re-assigned to various military units.  
T. at 8-9.  

Importantly, however, the claims folder does not include any 
other service personnel records.  In light of the veteran's 
contentions, the Board finds that a remand of his diabetes 
mellitus and prostate cancer claims is necessary to accord 
the RO an opportunity to obtain, and to associate with his 
claims folder, copies of his service personnel records which 
may be available.  

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that a VA psychological examination 
conducted in November 2002 as well as a VA PTSD examination 
completed in the following month resulted in diagnoses of 
PTSD.  According to the reports of these evaluations, the 
veteran asserted that, while serving in South Korea between 
June 1967 and September 1968, he was charged with the duty of 
maintaining the supplies for his base.  Specifically, he 
described stress due to the "continual anticipation of being 
attacked and the constant preparation for attack (e.g., 
digging foxholes behind the barracks)" which caused him to 
feel helpless and frightened.  One such incident in 
particular occurred after the spy ship Pueblo was 
encountered.  He also noted that his "sister battery" was 
attacked and sustained casualties and that he went on 
missions near the DMZ where a substance was sprayed at 
missile bases.  The veteran stated that he had learned later 
that the substance was Agent Orange.  Also at these VA 
examinations in 2002, the veteran complained of irritability, 
nightmares, sleep disturbances, and significant startle 
responses.  Mental status evaluations reflected, in relevant 
part, re-experiencing of trauma (including, for example, 
unpleasant dreams), persistent avoidance of stimuli 
associated with the trauma or numbing of general 
responsiveness, and persistent symptoms of increased arousal 
(including, for example, sleep disturbances and 
irritability).  Both of the 2002 VA examinations resulted in 
Axis I diagnoses of PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2005).  
If it is not shown that a veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2005); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

According to the veteran's DD 214 in the present case, the 
veteran's military occupational specialty was that of a 
general supply specialist.  Although the veteran was awarded 
some medals and badges, none of them were indicative of 
combat service.  

Significantly, a complete and thorough review of the claims 
folder indicates that the RO has not attempted to verify the 
veteran's contentions of purported combat-related stressors.  
In this regard, the Board acknowledges that the veteran has 
not provided specific details of his purported in-service 
stressors.  However, the Board believes that, in light of the 
veteran's contentions as well as his post-service diagnosis 
of PTSD, a remand of this claim is necessary to accord him 
another opportunity to provide more specific information 
regarding his purported in-service combat-related stressors 
(to include, for example, the times and places of specific 
events as well as the names of any servicemen who may have 
witnessed such situations), which are sufficient to allow the 
RO an opportunity to attempt to verify these stressors with 
the United States Army Services Center for Research of Unit 
Records (USASCRUR).  If deemed necessary, the veteran should 
then be accorded a relevant VA examination to determine the 
nature, extent, and etiology of any PTSD that he may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should attempt to obtain the 
veteran's service personnel records 
through official channels.  All available 
records and documentation should be 
associated with the veteran's claims 
folder.  

2.  The AMC should then make specific 
determinations as to: (1)  whether the 
veteran served in the DMZ in Korea 
between April 1968 and July 1969 and 
(2)  whether he was assigned to one of 
the military units which had been rotated 
to the area of the DMZ in Korea between 
April 1968 and July 1969 (during the time 
when Agent Orange had been used in that 
area).  

3.  Also, after obtaining the appropriate 
release form, the AMC should procure 
legible copies of records of eye 
treatment rendered to the veteran prior 
to his entry into active military duty in 
November 1966.  The Board is particularly 
interested in copies of records of the 
pre-service eye operation that the 
veteran underwent.  All available reports 
should be associated with the veteran's 
claims folder.  

4.  The AMC should procure copies of all 
records of bilateral knee, eye, prostate, 
diabetes, and psychiatric treatment that 
the veteran has received at the Boston 
VAH and at the Roxbury VAMC between 
January 1970 and December 1990 and since 
December 2001, which have not been 
previously obtained.  These medical 
facilities should be asked to provide 
documentation that all available records 
covering the requested time periods have 
been provided.  All such available 
documents should be associated with the 
veteran's claims folder.  

5.  The AMC should also contact the 
veteran and ask him to provide as 
specific information as possible 
regarding his purported in-service 
stressors, including those discussed at 
the November 2002 and December 2002 VA 
examinations.  Specifically, he should 
provide dates, his military unit(s) and 
duty assignment(s), pertinent locations, 
and the names of fellow service person(s) 
involved, with respect to each claimed 
stressor.  He should also be asked to 
provide any corroborative evidence he may 
have, or be able to obtain, of the 
existence of an such stressor(s).  

6.  Based on information in the veteran's 
statements (including the statements made 
by the veteran at the November 2002 VA 
psychological examination and at the 
December 2002 VA PTSD examination as well 
as any documents received pursuant to 
paragraph 4 of this Remand), the AMC 
should ask the USASCRUR to provide 
information to corroborate the veteran's 
claimed in-service stressors.  The 
USASCRUR's response should be included in 
the claims folder.  If USASCRUR is not 
asked for stressor verification, the 
reason(s) for not asking for stressor 
verification (e.g., insufficient 
information for stressor verification) 
should be documented in the veteran's 
claims folder. 

7.  The AMC should then make a specific 
determination whether the veteran was 
exposed to combat and/or stressor(s) in 
service and, if so, the nature of the 
specific stressor(s).  In reaching these 
determinations, the AMC should address 
any credibility questions raised by the 
record.   

8.  If the AMC determines that the 
veteran was exposed to stressor(s) in 
service, it should then schedule the 
veteran for a VA examination to determine 
whether he meets the diagnostic criteria 
for PTSD, based on the verified 
stressor(s).  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

The AMC should inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  

9.  In addition, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
eye disability that he may have.  The 
claims folder and a copy of this Remand 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

All pertinent eye pathology, which is 
found on examination, should be noted in 
the report of the evaluation.  Further, 
after reviewing the veteran's claims 
folder and examining him, the examiner 
should express an opinion as to whether 
the veteran exhibited an eye disability 
at entry into service.  If so, the 
examiner should state whether there was 
an increase in the severity of any such 
eye disorder during service.  If an 
increase in severity of a pre-existing 
eye disorder was found to have occurred 
during service, the examiner should also 
express an opinion as to whether such an 
increase was due to the natural progress 
of the disability.  

10.  The AMC should then readjudicate the 
issues of entitlement to service 
connection for a bilateral knee 
disability, an eye disorder, diabetes 
mellitus asserted to be secondary to 
in-service exposure to herbicides, 
prostate cancer asserted to be secondary 
to in-service exposure to herbicides, and 
PTSD.  If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AMC; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


